Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites hospitality PC device instead of hospitality host PC device.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method of automatically requesting hospitality preferences, the method comprises the steps of:
(A) providing a traveler account managed..., 5wherein the traveler account is associated to a traveler ...; 
(B) providing a plurality of hospitality host accounts managed ..., wherein each hospitality host account includes a plurality of hospitality options, and wherein each hospitality host 10account is associated to a hospitality host ...;
(C) prompting the traveler account to upload at least one upcoming trip and an option wish list through the traveler ..., wherein the upcoming trip includes at least one hospitality host identifier and a set of trip details;
15(D) generating a traveler profile for the traveler account ..., wherein the traveler profile includes the upcoming trip and the wish list; 
(E) comparing the hospitality host identifier to each of the plurality of hospitality host accounts ..., in order to identify a 20matching host from the plurality of hospitality host accounts; 
(F) prompting the traveler account to select a preferred hospitality option with the traveler ..., wherein the preferred hospitality option is from the plurality of hospitality options associated to the matching host;  
25(G) comparing the option wish list to the plurality of hospitality options for the matching host ..., in order to identify at least one matching preference from the plurality of hospitality options; and, 
(H) appending the at least one matching preference into the set of trip details..., if at least one matching preference is 30identified.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a user making a customized travel request and matching a hospitality 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
Remote server
Traveler personal computing (PC) device
Hospitality host PC device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Dependent claims 2-10 further recite the same abstract idea recited in Claim 1. 
The following limitations further limit the abstract idea as explained above:
Claim 2: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
prompting the traveler account to upload a new set of trip details with the ...; and,  
designating the new set of trip details as the set of trip details with the ....  
Claim 3: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of:  
prompting the traveler account to upload an updated set of trip details with the ...; 
appending the updated set of trip details to the set of trip details with the ...; and, 
relaying the set of trip details from the traveler ..., with the ..., and to the hospitality host ....  
Claim 4: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
prompting the traveler account to enter a request message with the ..., wherein the request message includes at least one desired option; 
displaying the message request with the ...; and, 
appending the desired option to the set of trip details with the ... .  
Claim 5: The method of automatically requesting hospitality preferences, the method as claimed in 4 comprises the steps of: 
sending a receipt notification to the traveler ... after step (F); and, 
displaying the receipt notification to the traveler ....  
Claim 6: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of:  
prompting each hospitality host account to upload a set of host identification information with the ...; and, 
generating a hospitality host account with the ..., wherein the hospitality host account includes the set of host identification information.  
Claim 7: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
wherein each hospitality host account includes at least one program identifier;  
prompting the traveler account to enter a loyalty program identifier with the ...; 
associating the loyalty program identifier to the traveler account with the ...; 
comparing the loyalty program identifier to the program identifier of each hospitality host account in order to identify a matching hospitality host account from the plurality of hospitality host accounts; and, 
relaying the set of trip details to the ... for the matching hospitality host account with ....  
Claim 8: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
providing summarization information for each hospitality host account of the plurality of hospitality host accounts; 
prompting the traveler account to enter a rating score for the hospitality host account through the corresponding ...; and, 
integrating the rating score into the summarization information for the hospitality host account with the ....  
Claim 9: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of:  
prompting the hospitality host account to enter a new plurality of hospitality options with the ...; and, 
designating the new plurality of hospitality options as the plurality of hospitality options with the ... .  
Claim 10: The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
providing at least one cutoff threshold stored on the ..., wherein the cutoff threshold is associated to the matching host;  
providing a trip date-and-time included in the upcoming trip; 
subtracting a current date-and-time from the trip-date-and-time with the ... in order to calculate a time window; and, 
disabling the traveler account from selecting a preferred hospitality option during step (F) with the ..., if the time window is less than the cutoff threshold.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a user making a customized travel request and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar (US 2020/0211059) and in further view of Leeds (US2011/0071865).

Claim 1: A method of automatically requesting hospitality preferences, the method comprises the steps of:
(A) providing a traveler account managed by at least one remote server, 5wherein the traveler account is associated to a traveler personal computing (PC) device (Joglekar, Par. 0028); 

Joglekar, in Par. 0028, teaches that an account holder communicates with a travel server using personal computing device.

(B) providing a plurality of hospitality host accounts managed by the remote server, wherein each hospitality host account includes a plurality of hospitality options, and (Joglekar, Par. 0004 and abstract)

Joglekar, in Par. 004 and the abstract, teaches hotel profile data on a plurality of hotels to generate a list of candidate hotels based on customer profile data and hotel profile data.

(C) prompting the traveler account to upload at least one upcoming trip and an option wish list through the traveler PC device, wherein the upcoming trip includes at least one hospitality host identifier and a set of trip details; (Joglekar, Par. 0043 and 0035 and Fig. 16B and Par. 0058)

Joglekar, in Par. 0043, teaches that the details of a confirmation email message from an airline booking made by a user can be used to provide upcoming trip information (i.e. upcoming trip and trip 

15(D) generating a traveler profile for the traveler account with the remote server, wherein the traveler profile includes the upcoming trip and the wish list; (Joglekar, Par. 0043 and 0035)

Joglekar, in Par. 0043, teaches that the details of a confirmation email message from an airline booking made by a user can be used to provide upcoming trip information (i.e. upcoming trip and trip details). Joglekar, in Par. 0035, teaches that a user can answer questions about travel preferences to provide useful information for the customer’s profile. It also teaches that customer input refines the customer’s profile data.

(E) comparing the hospitality host identifier to each of the plurality of hospitality host accounts with the remote server, in order to identify a 20matching host from the plurality of hospitality host accounts; (Joglekar, Par. 0038)

Joglekar, in Par. 0038, teaches that the travel app can present the customer with different collection of hotels based upon the customer’s preferences based on the customer profile.

(F) prompting the traveler account to select a preferred hospitality option with the traveler PC device, wherein the preferred hospitality option is from the plurality of hospitality options associated to the matching host; (Joglekar, Par. 0038-0039) 

Joglekar, in Par. 0039, teaches that a customer can select a hotel. As mentioned above, Joglekar, in Par. 0038, teaches that these hotels are the potential hotel matches that best match the customer’s preferences based on the customer profile.

25(G) comparing the option wish list to the plurality of hospitality options for the matching host with the remote server, in order to identify at least one matching preference from the plurality of hospitality options;(Joglekar, Par. 0038) and, 

Joglekar, in Par. 0046, teaches that the travel allows customer to input various preferences of the customer related to the hotel.

(H) appending the at least one matching preference into the set of trip details with the remote server, if at least one matching preference is 30identified.  (Joglekar, Par. 0045 and Fig. 8)

Joglekar, Par. 0045, teaches that the travel app allows the user to toggle switches and communicate his or her preferences in the app. The travel app will communicate these preferences and requests to the hotel when the reservation is linked (i.e. appending matching preferences into the set of trip details)

Joglekar does not explicitly teach but Leeds teaches:
wherein each hospitality host 10account is associated to a hospitality host PC device; (Leeds, Par. 0033)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the hotel profiles of Joglekar to include vendors logging in to a vendor interface to interact with a concierge system as taught by Leeds, in order to provide the vendor with the ability to view/confirm/deny/modify reservation requests.

Claim 2: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 Joglekar teaches comprises the steps of: 
prompting the traveler account to upload a new set of trip details with the traveler PC device; (Joglekar, Par. 0046) and,  
5designating the new set of trip details as the set of trip details with the remote server. (Joglekar, Par. 0046)  

Joglekar, in Par. 0046, teaches that a customer can clear the profile. Joglekar, in Par. 0047 teaches that a customer can input information regarding flight preferences (i.e. a new trip details)

Claim 3: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 Joglekar teaches comprises the steps of:  
10prompting the traveler account to upload an updated set of trip details with the traveler PC device; (Joglekar, Par. 0046)

Joglekar, in par. 0046, teaches that a user can update other preferences such as a late checkout (i.e. updated set of trip details)

appending the updated set of trip details to the set of trip details with the remote server (Joglekar, Par. 0046); and, 

Joglekar, in par. 0046, teaches that a user can update other preferences such as a late checkout (i.e. updated set of trip details)

relaying the set of trip details from the traveler PC device, with the remote 15server,(Joglekar, par. 0046) 

Joglekar, Par. 0046 teaches the preferences and requests are communicated to the hotel 
It does not teach but Leeds teaches: and to the hospitality host PC device.  (Leeds, Par. 0047)
Leeds, in Par. 0047, teaches that the trip plans are sent to the vendor.
See above claim 1 for rationale to combine.

Claim 4: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 comprises the steps of: 
prompting the traveler account to enter a request message with the traveler 20PC device, wherein the request message includes at least one desired option; (Joglekar, Par. 0047 and 0052)

Joglekar, in Par. 0047and 0052, teaches that a customer can be provided with a text box to make requests regarding flights or hotels.


appending the desired option to the set of trip details with the remote server.  (Joglekar, Par. 0047)

Joglekar, in Par. 0047and 0052, teaches that a customer can be provided with a text box to make requests regarding flights or hotels. The request is a preference that is defined and added to the travel app.

Joglekar does not teach but Leeds teaches displaying the message request with the hospitality host PC device;(Leeds, Par. 0068-0069)

Leeds, in Par. 0068-0069, teaches that a client can give their preference information and the vendor can view the service requests. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the customer text requests of Joglekar to include allowing a vendor to view the request, as taught by Leeds, in order to notify vendors of the reservation details (Leeds, Par. 0071 and 0074)  

25 Claim 5: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 4 Joglekar teaches comprises the steps of: 
sending a receipt notification to the traveler PC device after step (F)(Joglekar, Par. 0007 and claim 8); and, 
displaying the receipt notification to the traveler PC device.  (Joglekar, Par. 0007 and claim 8);



30 Claim 6: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 
While Joglekar teaches hospitality profile data, it does not explicitly teach but Leeds teaches comprises the steps of:  
11prompting each hospitality host account to upload a set of host identification information with the hospitality host PC device (Leeds, Par. 0059); and, 

Leeds, in Par. 0059, teaches that a vendor can register via a sign up page on the website (i.e. upload identification information with the hospitality host PC device).

generating a hospitality host account with the remote server, wherein the hospitality host account includes the set of host identification information.  (Leeds, Par. 0059 and 0062)

Leeds, in Par. 0059, teaches that a vendor can register via a sign-up page. Leeds, in Par. 0062 teaches that there is a vendor list page which shows all vendors and provides vendor details.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the hospitality profiles of Joglekar to include a sign up for vendors and including their details, as taught by Leeds, in order to provide a vendor search page which returns a particular vendor matching the search term to cater to guests (Leeds, Par. 0062)

Claim 9: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as 30claimed in 1 Leeds teaches comprises the steps of:  
12prompting the hospitality host account to enter a new plurality of hospitality options with the hospitality host PC device;(Leeds, Par. 0023 and 0033) and, 
designating the new plurality of hospitality options as the plurality of hospitality options with the remote server. (Leeds, Par. 0023 and 0033)

Leeds, in par. 0023, teaches a vendor can login to the system and control their own detailed content. Leeds, in par. 0033, teaches that a vendor interface is provided where vendors can login and enter/edit/view their service descriptions (i.e. enter and designate a new plurality of hospitality options).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the hotel profiles of Joglekar to include a vendor interface for a vendor to enter/edit service descriptions , as taught by Leeds, in order to provide the guest with a memorable destination experience by allowing the vendor to have their own secure interface to accurately input the details of their services (Leeds, Par. 0037)

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar (US 2020/0211059) and in view of Leeds (US2011/0071865) and in further view of Fabris (US 2015/0206072).

Claim 7: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 Joglekar teaches comprises the steps of: 
10prompting the traveler account to enter a loyalty program identifier with the traveler PC device; (Joglekar, Fig. 15 and par. 0027)
associating the loyalty program identifier to the traveler account with the remote server; (Joglekar, Fig. 15 and par. 0027)

Joglekar, in Fig. 15 and par. 0027, teaches the customer’s profile has loyalty level information and that the travel server interfaces with a rewards program server that stores and processes rewards information for account holders.

relaying the set of trip details (Joglekar, Par. 0046)

Joglekar, Par. 0046 teaches the preferences and requests (i.e. trip details are communicated to the hotel.
It does not teach but Leeds teaches: and to the hospitality host PC device.  (Leeds, Par. 0047)
Leeds, in Par. 0047, teaches that the trip plans are sent to the vendor.
See above claim 1 for rationale to combine.

While Joglekar in par. 0053 and Fig. 13, teaches that a user can use rewards points to book a hotel, Joglekar and Leeds do not teach but Fabris teaches: 
comparing the loyalty program identifier to the program identifier of each 15hospitality host account in order to identify a matching hospitality host account from the plurality of hospitality host accounts; (Fabris, Par. 0019 and 0047) and, 
wherein each hospitality host account includes at least one program identifier;  (Fabris, Par. 0019 and 0047)

Fabris, in Par. 0019, teaches that a system acquires information about the user’s preferred traveler loyalty accounts. Preference can be given to loyalty accounts where a user has a higher status. Fabris, in Par. 0047-0048, teaches that for each loyalty account the pool of searched or displayed hotels is adjusted based on the user’s status in each loyalty account.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the loyalty rewards information in the customer profile of Joglekar to include searched or displayed hotels that match a user’s preferred loyalty accounts and status, as taught by Fabris, in order to provide the user with hotels for which the user has a higher loyalty status. (Fabris, Par. 0048) 

20 Claim 8: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1 Joglekar teaches comprises the steps of: 
providing summarization information for each hospitality host account of the plurality of hospitality host accounts; (Joglekar, Par. 0036)

Joglekar, in par. 0036, teaches that the screen of a hotel shows a quality rating of the hotel.

Joglekar and Leeds do not teach but Fabris teaches:
prompting the traveler account to enter a rating score for the hospitality 25host account through the corresponding traveler PC device; and, (Fabris, par. 0020)
integrating the rating score into the summarization information for the hospitality host account with the remote server.  (Fabris, par. 0020-0021)
Fabris, in Par. 0020-0021, teaches that a user can leave a rating for a hotel and that this rating is used for future bookings.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the displayed ratings of Joglekar to include users being able to leave ratings for hotels, as taught by Fabris, in order to provide users with hotel properties with quality ratings that are consistent with the user’s history. (Fabris, par. 0021)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joglekar (US 2020/0211059) and in view of Leeds (US2011/0071865) and in further view of Sureshkumar (US20130268886A1)

Claim 10: Joglekar in view of Leeds teaches The method of automatically requesting hospitality preferences, the method as claimed in 1
The combination does not teach but Sureshkumar teaches comprises the steps of: 
providing at least one cutoff threshold stored on the remote server, wherein the cutoff threshold is associated to the matching host; (Sureshkumar, Par. 0042)
10providing a trip date-and-time included in the upcoming trip (Sureshkumar, Par. 0042); 
subtracting a current date-and-time from the trip-date-and-time with the remote server in order to calculate a time window; (Sureshkumar, Par. 0042) and, 
disabling the traveler account from selecting a preferred hospitality option during step (F) with the remote server, if the time window is less than the cutoff 15threshold. (Sureshkumar, Par. 0042)


It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the presented hotel options for a trip that is based on a customer’s preference and profile of Joglekar to include an expiration event which prevents a user from selecting a trip based on a start time of the trip , as taught by Sureshkumar, in order to provide a special pricing offer for a limited time (Sureshkumar, Par. 0042)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628